424 F.2d 547
Joseph E. SLEEMAN, Plaintiff-Appellee,v.The CHESAPEAKE AND OHIO RAILWAY COMPANY, Defendant-Appellant.
No. 19941.
United States Court of Appeals, Sixth Circuit.
May 5, 1970.

Appeal from the United States District Court for the Western District of Michigan, Southern Division; Noel P. Fox, Judge.
W. Fred Hunting, Jr., Grand Rapids, Mich., Paul O. Strawhecker, Grand Rapids, Mich., Robert O. Straub, Southfield, Mich., on the brief, for appellant.
F. William McKee, Grand Rapids, Mich., Rhoads, McKee & Boer, Daniel Murray, Grand Rapids, Mich., on the brief, for appellee.
Before PHILLIPS, Chief Judge, and EDWARDS and PECK, Circuit Judges.
PER CURIAM.


1
On consideration of the briefs, records and oral argument in this appeal, the judgment of the District Court, 305 F. Supp. 33, is vacated and reversed.


2
The court notes that a stipulation has been entered between the parties showing that $87,408.69 had been paid to plaintiff by defendant, and the court further notes that said sum properly reflects reduction of the judgment to present worth, in accordance with the record in the original trial and in accordance with the opinion of this court in Sleeman v. Chesapeake and Ohio Railway, 414 F.2d 305 (6th Cir. 1969).


3
Therefore, on filing of said stipulation in the District Court, it is ordered that satisfaction of judgment be entered.